Citation Nr: 1330930	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral lower extremity disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to an initial rating in excess of 30 percent for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The U.S. Court of Appeals for Veterans Claims held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  In this case, although TDIU has been raised expressly by the Veteran himself, his claim for TDIU was bifurcated and was separately adjudicated by the RO in a November 2008 rating decision, prior to when the Veteran perfected his appeal for an increased rating for depression.  The Veteran disagreed with this decision, and a statement of the case was issued in November 2009.  However, the Veteran did not perfect his appeal for TDIU.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion and holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

Accordingly, even though the Veteran's representative requested a remand for an opinion on TDIU in the July 2013 brief, no further consideration of TDIU under Rice is warranted by the Board at this time.  Should evidence of unemployability due to the Veteran's service-connected depression be provided on remand, the Board will reassess whether the issue has been re-raised during the course of the appeal of his increased rating claim so as to warrant appellate consideration of TDIU per Rice.

The issues of entitlement to service connection for headaches and entitlement to an initial rating in excess of 30 percent for depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with radiculopathy of the bilateral lower extremities that is secondary to his service-connected arthritis of the lumbar spine.

2.  Resolving doubt in the Veteran's favor, a cervical spine disorder is etiologically related to in-service neck injuries.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral lower extremity disorder, diagnosed as radiculopathy, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(2012).






(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes full grants of the benefits sought, any error in notice or assistance is harmless. 

II.  Service Connection Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. § 3.303(a) (2012).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

 III.  Bilateral Lower Extremity Disorder

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.   Id. The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the changes to this section are not liberalizing and the Veteran filed his claim in August 2006, the amendment is not applicable to the current claim.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for a bilateral lower extremity disorder as secondary to a service-connected back disability have been met.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Board notes that the Veteran was diagnosed with L5 radiculopathy of the bilateral lower extremities.  See, e.g. November 2001 private treatment report (assessing L5 radiculopathy) and January 2008 VA treatment report (assessing radicular leg pain).

Turning to the next element under Wallin, the Veteran is service connected for lumbar spine arthritis with pain and limitation of motion.  Service connection for this disability was established in a February 1995 rating decision.

Having determined that the Veteran has a current diagnosis of a bilateral lower extremity disorder and that he is service connected for a low back disorder, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the service-connected disability.  The Board notes that the VA examination conducted in September 2006 notes that there is a positive Lasegue's sign, but did not provide an opinion as to the lower extremity complaints and whether they were related to the back disability.  However, the Board finds that there is ample evidence of record in the treatment records documenting a clear connection between the lower extremity complaints and the Veteran's low back disorder.  For example, when the condition was assessed by the Veteran's private physician in November 2001, it was specifically noted that the Veteran's L-5 radiculopathy, right greater than left, was "secondary to disc herniation."  The Board notes that if there was any question as to whether the Veteran's current low-back disorder of arthritis encompasses herniation, a review of the service treatment records confirm that MRI findings in service noted the presence of both degenerative changes at L4-L5 with minimal bulging.  Furthermore, other evidence of record, such as the Veteran's VA treatment reports, consistently associates the Veteran's radiculopathy with his low back disorder.  For example, in January 2008, a diagnosis of "chronic low back pain and radicular leg pain" was noted.  Accordingly, the Board finds that the third element of a nexus to service has sufficiently been demonstrated in this case.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Therefore, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for a bilateral lower extremity disorder, diagnosed as radiculopathy, is granted.

IV.  Cervical Spine Disorder

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for a cervical spine disability have been met.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  An April 2007 letter from the Veteran's private physician notes degenerative changes to the cervical spine confirmed by imaging.  

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran injured his neck in service on two occasions.  In January 1991, the Veteran was involved in a motor vehicle accident and was diagnosed with neck strain.  Then, in May 1993, the Veteran ran into a rope and was thrown to the ground, resulting in a cervical strain.      

Having determined that the Veteran has a current diagnosis of the cervical spine and that he injured his neck in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the in-service injuries.  The Veteran's private physician offered a positive opinion, stating that it is as likely as not that the initial injuries in service were the cause of "eventual degenerative changes in an otherwise normal cervical spine."  The physician explained the nature of the original injuries and noted that the Veteran complained of cervical problems and some type of pain since service. 

Given the fact that the private examiner's rationale is consistent with the documented history of in-service injuries to the neck, the Board finds no adequate basis to reject the evidence and private medical opinion of record that are favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the third element of a nexus to service has sufficiently been demonstrated by the evidence in this case.  

Given the diagnosis rendered during the appeal period and the favorable nexus opinion of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for a cervical spine disorder is granted.


ORDER

Service connection for a bilateral lower extremity disorder, diagnosed as radiculopathy, is granted.

Service connection for a cervical spine disorder is granted.


REMAND

With regard to the Veteran's claims for service connection for headaches and an increased rating for depression, additional development is necessary.

As an initial matter, the Veteran has identified outstanding records that may be potentially relevant to his claims that have not been obtained.  Specifically, the Veteran indicated that he was receiving Workers' Compensation for a time after he stopped working for the United States Postal Service (U.S.P.S.).  See October 2006 VA treatment record.  Additionally, the Veteran also received disability retirement benefits from the U.S.P.S.  See January 2008 VA treatment record.  Because contemporaneous treatment reports note that the Veteran's depression had caused difficulties at work, and because these records might also contain information regarding the Veteran's claimed headaches, a remand is necessary to obtain records from the U.S. Department of Labor, Office of Workers' Compensation Programs (OWCP), and from the U.S.P.S.  See 38 C.F.R. § 3.159(c)(2) (2012) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

Additionally, the Veteran's representative has argued that a remand for a VA examination is necessary with regard to the Veteran's increased rating claim for depression.  The Board agrees.  It is noted that the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, in cases such as this, where there is no adequate evaluation of the Veteran's disability throughout the entire appellate period, a contemporaneous examination is needed.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  Here, it appears that the RO granted service connection for depression and assigned a 30 percent rating based on the evidence of record, but there was no VA examination specifically undertaken to assess the current level of severity of his depression.  Accordingly, on remand, a thorough VA psychological examination is warranted.

Finally, to the extent that the Veteran may have received any additional VA treatment for his depression or headaches, recent treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records relevant to the remanded claims from June 2008 to the present.  

2.  Obtain and associate with the claims file records from the OWCP and U.S.P.S., to include copies of the relevant evidence used to determine the Veteran's eligibility for disability benefits.  If these records are unavailable, this must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  The RO/AMC should obtain a VA examination regarding the nature and severity of the Veteran's depression.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner in conjunction with the examination.  

(a) All pertinent symptomatology and findings must be reported in detail; and 

(b) The examiner is specifically requested to discuss the occupational and social impairment demonstrated.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for headaches and entitlement to an initial rating in excess of 30 percent for depression.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


